Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 February 07, 2019

The Court of Appeals hereby passes the following order:

A19E0037. MATTHEW COURTNEY ELLINGTON v. VENDOR RESOURCE
    MANAGEMENT et al.

      This Court was presented this afternoon with a pro se pleading filed by
Matthew Courtney Ellington with the Clerk of the Court of Appeals today styled
“Emergency motion rule 40 (b) for emergency stay and appellate review.” It attaches
as exhibits multiple documents from different cases from this Court, Fulton County
Superior Court and Fulton County Magistrate Court. It appears that Ellington filed
an appeal in Fulton County Superior Court Case No. 2017CV298371 following a
dispossessory order in Fulton County Magistrate Court Case No. 17ED050706. By
order filed with the Clerk of Fulton County Superior Court on September 19, 2018,
the Superior Court granted a motion for summary judgment in favor Vendor Resource
Management, duly authorized agent for the Secretary of Veterans Affairs and against
Ellington. Ellington then filed a notice of direct appeal to this Court rather than
seeking an application for discretionary appeal pursuant to OCGA § 5-6-35. By order
dated January 31, 2019, this Court dismissed his direct appeal for lack of jurisdiction.
It appears that the Fulton County Magistrate Court has entered a writ of possession
on February 4, 2019, which Ellington attaches to his filing today. This Court lacks
jurisdiction for two reasons. If this Court were to consider today’s filing as an
application for discretionary appeal from the Fulton County Superior Court’s
summary judgment order of September 19, 2018, it is not timely filed pursuant to
OCGA § 5-6-35 (d). If Ellington is seeking to appeal from the Fulton County
Magistrate Court’s writ of possession issued February 4, 2019, any appeal would not
lie with this Court pursuant to OCGA § 15-10-41 (b) (1). See Handler v. Hulsey, 199
Ga. App. 751 (406 SE2D 225) (1991). As such, this pleading styled “Emergency
motion rule 40 (B) for emergency stay and appellate review” is hereby DENIED and
DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     02/07/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.